DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20, in the reply filed on 4/1/2021 is acknowledged.
Claims 1-20 will be examined on the merits herein.
Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/1/2021.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 4/16/2018, 9/13/2018, and 3/5/2020 have been considered by the Examiner.

Claim Objections
Claim 18 objected to because of the following informalities:  SFP.  Appropriate correction is suggested to “SPF”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 14, 15-17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reducing" in claims 2 and 14 is a relative term which renders the claim indefinite.  The term "reducing" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 5 and 15 recite “primary surfactant” and “primary emulsifier”.  It is not clear what makes a surfactant or emulsifier a “primary”.  Does the claim require that no surfactant or emulsifier is present?  Or can the composition still contain a surfactant or emulsifier as long as it is not “primary”?  For purposes of examination, the claims will be interpreted as being free of all additional surfactant or emulsifiers.
Claims 16 and 17 recite “modified bentonite by xanthan gum & citric acid”.  However, based on the dependencies of the claim, the prior claims require a Pickering formulation, and it is not clear if the “modified bentonite by xanthan gum & citric acid” is intended to be “wherein the Pickering formulation is bentonite coated with xanthan gum and citric acid” or if the “modified bentonite by xanthan gum & citric acid” is in addition to 
Claim 20 recites “about 3.3% bentonite, xanthan gum & citric acid”.  However, it is not clear if it’s 3.3% by weight for all three components or just the bentonite.  Further, based on the dependencies of the claim, the prior claims require a Pickering formulation, and it is not clear if the “bentonite, xanthan gum & citric acid” is intended to be “wherein the Pickering formulation is bentonite, xanthan gum and citric acid” or if the “bentonite, xanthan gum & citric acid” is in addition to the previously required Pickering 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frametime by Ephyla (cited on IDS filed 4/16/2018).  
Regarding claim 1, Frametime discloses that Frametime is a cold emulsion (see page 2) and that it forms a Pickering emulsion using an organic-modified clay (see page 3).  Regarding the recitation of “for use as a pharmaceutical or cosmetic composition for regenerating skin cells”, the prior art discloses the same composition as instantly claimed (i.e. a Pickering emulsion) and it is the Examiner’s position that the prior art’s composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claims 2-4, the prior art discloses the same composition as instantly claimed (i.e. a Pickering emulsion) and it is the Examiner’s position that the prior art’s composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
	Regarding claim 5, Frametime discloses an embodiment without surfactant (see Frametime CX, page 2).
	Regarding claim 6, it is noted that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (see MPEP 2111.03). The instant specification provides no such teaching or guidance, thus supporting the interpretation of "consisting essentially of' as equivalent to "comprising."  Frametime discloses that Frametime is a cold emulsion (see page 2) and that it forms a Pickering emulsion using an organic-modified clay (see page 3).  
	Regarding claims 8 and 9, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Frametime discloses that Frametime is a cold emulsion (see page 2) and that it forms a Pickering emulsion using an organic-modified clay (see page 3), the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.
Regarding claim 14, Frametime discloses an embodiment without surfactant (see Frametime CX, page 2). Regarding the recitation of “for reducing the appearance of stretchmarks on a human skin”, the prior art discloses the same composition as instantly claimed (i.e. a Pickering emulsion) and it is the Examiner’s position that the prior art’s composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 15, Frametime discloses an embodiment without surfactant (see Frametime CX, page 2).

Claims 1-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101144372.
Regarding claim 1, KR101144372 discloses a water-in-oil pickling emulsion composition using silica dimethylsilylate and hydrophobically treated titanium dioxide or zinc oxide (see abstract).  Regarding the recitation of “for use as a pharmaceutical or cosmetic composition for regenerating skin cells”, the prior art discloses the same composition as instantly claimed (i.e. a Pickering emulsion) and it is the Examiner’s position that the prior art’s composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claims 2-4, the prior art discloses the same composition as instantly claimed (i.e. a Pickering emulsion) and it is the Examiner’s position that the prior art’s composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 6, it is noted that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (see MPEP 2111.03). The instant specification provides no such teaching or guidance, thus supporting the interpretation of "consisting essentially of' as equivalent to "comprising."  KR101144372 discloses a water-in-oil pickling emulsion composition using silica dimethylsilylate and hydrophobically treated titanium dioxide or zinc oxide (see abstract).  
Regarding claim 7, KR101144372 discloses a hydrophobic treated bentonite (i.e. an organic-modified natural phyllosicilate).
	Regarding claims 8 and 9, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As KR101144372 discloses a water-in-oil pickling emulsion composition using silica dimethylsilylate and hydrophobically treated titanium dioxide or zinc oxide (see abstract), the teachings of the prior art appear to meet the limitations recited in the instant claim.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.
	Regarding claims 10-12, KR101144372 discloses a hydrophobic treated bentonite.
	Regaridng claim 13, KR101144372 discloses a composition which includes xanthan gum.
	Regarding claim 14, KR101144372 discloses a water-in-oil pickling emulsion composition using silica dimethylsilylate and hydrophobically treated titanium dioxide or zinc oxide (see abstract).  Regarding the recitation of “for reducing the appearance of stretchmarks on a human skin”, the prior art discloses the same composition as instantly claimed (i.e. a Pickering emulsion) and it is the Examiner’s position that the prior art’s composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show 
	Regarding claim 15, KR101144372 discloses silica dimethyl instead of emulsifier (see abstract).
Regarding claim 18, KR101144372 discloses a water-in-oil pickling emulsion composition using silica dimethylsilylate and hydrophobically treated titanium dioxide or zinc oxide (see abstract).  KR101144372 teaches that the composition is a sunscreen (see abstract).  Regarding the recitation of “wherein the Pickering formulation provides a synergist effect by boosting a sun protection factor, or SFO, or said sunscreen compostion”, the prior art discloses the same composition as instantly claimed (i.e. a Pickering emulsion) and it is the Examiner’s position that the prior art’s composition is capable of performing the intended use.  Further, it is noted that any properties exhibited by or benefits provided by the composition are considered inherent, absent evidence to the contrary, and are not given patentable weight over the prior art. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product.
Regarding claim 19, KR101144372 discloses silica dimethyl instead of emulsifier (see abstract).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.